Citation Nr: 1000486	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  07-27 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability rating for post-
operative status, hemorrhoidectomy (hemorrhoid disability).  

2.  Entitlement to a disability rating in excess of 
10 percent for degenerative disc disease of the lumbar spine 
previously rated as chronic low back pain (lumbar spine 
disability).  

3.  Entitlement to a disability rating in excess of 10 
percent for radiculopathy of the right lower extremity 
(radiculopathy disability), associated with the disability of 
degenerative disc disease of the lumbar spine previously 
rated as chronic low back pain. 

4.  Entitlement to service connection for a bilateral foot 
condition, to include as secondary to the Veteran's service-
connected disability of degenerative disc disease of the 
lumbar spine previously rated as chronic low back pain, and 
as secondary to his service-connected disability of 
radiculopathy of the right lower extremity (radiculopathy 
disability), associated with the disability of degenerative 
disc disease of the lumbar spine previously rated as chronic 
low back pain.

5.  Entitlement to a total disability evaluation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to 
September 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied service connection for a 
bilateral foot condition and denied increased ratings for the 
Veteran's hemorrhoid and lumbar spine disabilities.  In 
December 2008, the RO granted service connection for the 
radiculopathy disability associated with the lumbar spine 
disability, and assigned a 10 percent disability rating, 
effective from November 12, 2008.  


In September 2009, the Veteran and his wife testified at a 
personal hearing over which the undersigned Acting Veterans 
Law Judge presided at the RO, a transcript of which has been 
associated with the claims folder.  The Board received 
additional evidence from the appellant prior to the hearing.  
He also submitted a waiver of initial RO review of the new 
evidence.  The evidence will therefore be considered in this 
decision. 38 C.F.R. § 20.1304 (2009).

The Veteran has consistently sought service connection for 
the pain in his feet.  He called that pain "neuropathy" and 
the service connection claim was developed as if the Veteran 
were seeking neurological manifestations of his lumbar spine 
disability.  But at his personal hearing, the Veteran 
clarified that whatever his disabilities of the feet may be 
called, he is seeking service connection for all of the 
problems with his feet.  Accordingly, the Board has amended 
the wording of that issue, as seen on the first page of this 
decision.  

Further, as a result of the Veteran's statements and evidence 
about the effect the Veteran's service connected disabilities 
have had on his ability to secure of follow substantially 
gainful employment, the Board finds that his increased rating 
claims includes a claim for TDIU, and that this claim has 
therefore been added as an additional claim entitled to 
current appellate review.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).

The issues of entitlement to service connection for a 
bilateral foot condition and a total disability evaluation 
based on individual unemployability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.


FINDINGS OF FACT

1.  The Veteran's hemorrhoid disability manifests in 
moderate-sized hemorrhoids that bleed occasionally, are 
painful, cause difficulty with bowel movements, and make it 
uncomfortable for the Veteran to sit for prolonged periods; 
the hemorrhoids are not thrombotic and not irreducible, have 
no excessive redundant tissue, and do not produce secondary 
anemia or fissures.  

2.  The Veteran's lumbar spine disability results in loss of 
forward flexion to 30 degrees or less due to pain; however, 
there is evidence the spine disability results in ankylosis 
or intervertebral disc syndrome with incapacitating episodes.  

3.  The Veteran's radiculopathy disability manifests in pain 
that radiates down the right lower extremity to the toes, 
hypoactive ankle jerk, and decreased sensation of the big toe 
of the right foot.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for post-operative 
status, hemorrhoidectomy, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.3, 4.114 and Diagnostic Code 7336 (2009).

2.  The criteria for a disability rating of 40 percent, and 
no higher, for degenerative disc disease of the lumbar spine, 
previously rated as chronic low back pain, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.3, 4.25, 4.40, 4.71a and Diagnostic Codes 
5003, 5237, 5242, 5243 (2009).

3.  The criteria for a disability rating in excess of 
10 percent for radiculopathy of the right lower extremity 
associated with the disability of degenerative disc disease 
of the lumbar spine, previously rated as chronic low back 
pain, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.25, 4.40, 
4.124a and Diagnostic Code 8520 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1.  Generally, an evaluation 
of the extent of impairment requires consideration of the 
whole recorded history (38 C.F.R. §§ 4.1, 4.2), but when, as 
here, service connection has been in effect for many years, 
the primary concern for the Board is the current level of 
disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
And the relevant temporal focus for adjudicating an increased 
rating claim is on the evidence establishing the state of the 
disability from the time period one year before the claim was 
filed until a final decision is issued.  Hart v. Mansfield, 
21 Vet. App. 505, 509-510 (2007).  

Staged ratings may be appropriate if the severity of the 
disability changes during the relevant rating period.  Here, 
since the Veteran's hemorrhoid disability has remained 
constant during the entire rating period, staged ratings are 
not appropriate with respect to that disability.  The RO has 
assigned a separate rating for radiculopathy of the right 
lower extremity, effective from November 12, 2008, which 
effectively created staged ratings for the lumbar spine 
disability.  But as discussed below, since the record does 
not establish that a higher radiculopathy rating is warranted 
at any time during the relevant ratings period, and since the 
increased rating based on functional limitation due to pain 
is applicable during the entire rating period, no additional 
stages are warranted.  

A.  Hemorrhoids 

In an October 1975 rating decision, service connection for 
postoperative status, hemorrhoidectomy, was granted and a 
noncompensable rating was assigned from October 1, 1975.  
Diagnostic Code (DC) 7336, 38 C.F.R. § 4.114 (noncompensable 
rating for mild or moderate hemorrhoids).  The Veteran now 
seeks a higher rating.  
Two compensable ratings are available under DC 7336, which 
contains the criteria for evaluating external or internal 
hemorrhoids:  a 10 percent rating is available for large or 
thrombotic, irreducible hemorrhoids, with excessive redundant 
tissue, evidencing frequent recurrences; and a 20 percent 
rating is available for hemorrhoids with persistent bleeding 
and with secondary anemia, or with fissures.  DC 7336, 38 
C.F.R. § 4.114.  

The record does not establish that a compensable rating is 
warranted.  There is no evidence of large hemorrhoids or 
thrombotic, irreducible hemorrhoids.  January 2008 Center for 
Endoscopy Colonoscopy Report (medium-sized hemorrhoids); 
February 2008 Letter from Colorectal Surgeon to Dr. Langfitt 
(exam confirmed small to moderate hemorrhoids); August 2006 
C&P Exam (no history of thrombosis); November 2008 C&P Exam 
(no history of thrombosis).  Nor are there any findings of 
excessive redundant tissue or frequent recurrences.  
November 2008 C&P Exam (no recurrences).  Thus, a 10 percent 
rating is not warranted.  

Nor is the criterion for a 20 percent rating established on 
this record.  The schedular criteria provides for frequent 
bleeding and anemia or fissures.  Although there is evidence 
of blood in the stool, there is no evidence whatsoever of 
secondary anemia or fissures.  

In any event, the record does not show there is persistent 
bleeding.  November 2008 C&P Exam (history of occasional 
rectal bleeding); October 2007 Emergency Department Records 
of Baptist Health Center (exam shows signs of blood in the 
stool).  The Veteran reported that he experiences bleeding 
when traveling.  August 2006 C&P Exam (Veteran reported 
frequent rectal bleeding, especially during traveling).  But 
he testified that while he wears dark trousers to hide 
bleeding, he does not wear any kind of pad.  Transcript at 
19.  And while he submitted a December 2008 statement that he 
experienced bleeding seven or eight times per month, when he 
was under oath at the personal hearing, he estimated that he 
experiences bleeding at a frequency between twice per month 
and once every two months.  Transcript at 19.  

Lay evidence can be provided by a person who has no 
specialized education, training, or experience, but who knows 
the facts or circumstances and conveys those matters that can 
be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  A lay person is thus competent to testify 
about symptomatology where the determinative issue is not 
medical in nature.  Falzone v. Brown, 8 Vet. App. 398, 405-
406 (1995) (lay statements about a person's own observable 
condition or pain are competent evidence); Layno v. Brown, 6 
Vet. App. 465, 469-470 (1994) (lay testimony is competent 
when it regards features or symptoms of injury or illness).  
Thus, the Veteran is competent to report how often he notices 
blood in his stool or on his clothing.  

But just because the Veteran is competent to present lay 
evidence of symptomatology does not mean that all of his 
statements are equally credible.  It is the responsibility of 
the Board to weigh the evidence and determine where to give 
credit and where to withhold the same and in so doing, the 
Board may accept some evidence and reject other evidence.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  In determining 
credibility, one factor to be considered is the consistency 
of one statement with another and with the other evidence in 
the record.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 
(1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (in 
determining the weight to be assigned to evidence, 
credibility can be affected by inconsistent statements, 
internal inconsistency of statements, inconsistency with 
other evidence of record, facial implausibility, bad 
character, interest, bias, self-interest, malingering, desire 
for monetary gain, and witness demeanor).  

Given the great disparity in the Veteran's two statements 
concerning the frequency of his bleeding, the Board must 
determine which of the statements is more credible.  The 
Board finds that the frequency of bleeding evidence at the 
personal hearing was not only provided while under oath, but 
is more consistent with the fact that the Veteran declines to 
protect his clothing, that he does not have anemia, and that 
he refuses to have the hemorrhoids banded.  Thus, the Board 
assigns little weight to the statement that he bleeds seven 
or eight times per month and assigns great weight to the 
sworn testimony that he bleeds at a frequency between twice 
per month and once every two months.  Since that does not 
constitute persistent bleeding as set forth in the schedular 
criteria, the record does not establish that a 20 percent 
rating is warranted.  Moreover, as previously noted, even if 
persistent bleeding was shown, which it is not, there remains 
no evidence that the Veteran has been diagnosed as having 
anemia or fissures.  A finding of anemia or fissures is 
required to support the assignment of a 20 percent rating.

The Veteran has moderate hemorrhoids with no severe symptoms.  
Since the schedular criteria provides that a noncompensable 
rating is assigned for mild or moderate internal or external 
hemorrhoids (see DC 7336, 38 C.F.R. § 4.114), no compensable 
rating is warranted here.  

Nor does the Veteran qualify for extra-schedular 
consideration for his service connected hemorrhoid 
disability.  In exceptional cases where schedular evaluations 
are found to be inadequate, consideration of an extra-
schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  But 
if the level of severity and symptomatology of the Veteran's 
service-connected disability is compared to the established 
criteria found in the rating schedule and the schedular 
rating is adequate, no extra schedular rating is warranted.  
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  As noted above, 
the Veteran has moderate hemorrhoids that do not manifest 
with unusual symptoms.  The pain, occasional bleeding, 
difficulty with bowel movements, and discomfort while sitting 
for long periods do not indicate an exceptional hemorrhoid 
disability. 

The Veteran argues that he now has scar tissue from the two 
surgeries he underwent prior to the rating period at issue.  
But his private physician indicated that prior to 1999, he 
had severe scarring and muscle and nerve damage, but that the 
1999  hemorrhoidectomy corrected it somewhat.  January 2007 
Letter from Dr. Secunda.   None of the medical evidence for 
this rating period indicates that he currently has rectal 
scar tissue.  But even if he did have scar tissue, it does 
not manifest in any symptoms that warrant an increased 
rating.  Since the schedular criteria are adequate for rating 
the Veteran's hemorrhoid disability, no referral for an 
extraschedular rating is warranted.  

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3.  The only positive evidence here concerns the 
Veteran's pain, toileting difficulties, and bleeding.  But 
that is not positive evidence relating to the schedular 
criteria for a higher rating.  And in light of the negative 
evidence with respect to required elements of each higher 
rating, there is not an approximate balance of evidence.  
Thus, there is no reasonable doubt to resolve.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990) (benefit of the doubt rule 
inapplicable when the preponderance of the evidence is 
against the claim).  

B.  Lumbar spine  and radiculopathy 

1.  Schedular criteria

When the Veteran filed his claim for an increased rating, a 
10 percent rating under Diagnostic Code 5237 was assigned for 
his disability then called chronic low back pain and now 
called degenerative disc disease of the lumbar spine.  In 
December 2008, the RO assigned a separate rating for 
radiculopathy of the right lower extremity and assigned a 
disability rating of 10 percent, effective from November 12, 
2008.  Since the RO did not assign the maximum disability 
rating possible, the appeal for a higher evaluation remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where 
a claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

Before addressing the schedular criteria in the two formulas 
for evaluating disabilities of the spine (see 38 C.F.R. 
§ 4.71a), the Board notes that the record is replete with 
evidence of functional limitation of the lumbar spine due to 
pain. A disability of the musculoskeletal system is primarily 
the inability, due to damage, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  38 C.F.R. § 4.40.  Thus, 
functional loss due to pain and weakness must be considered 
in evaluating the disability because a part which becomes 
painful on use must be regarded as seriously disabled.  Id.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995) (disability 
ratings should reflect the Veteran's functional loss due to 
fatigability, incoordination, endurance, weakness, and pain).  
And the rating should reflect the condition of the Veteran 
during flare-ups.  DeLuca v. Brown, supra.  

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, are to be evaluated 
under diagnostic codes 5235 to 5243 as follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine  .....................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine.....................................40

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, the 
combined range of motion of the 
thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal 
gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal 
kyphosis....................................................20

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243.

On review of the evidence of record, and resolving all doubt 
in his favor, the Board finds that the criteria to support a 
40 percent disability evaluation for the Veteran's low back 
disability have been met.  The evidence shows that the 
Veteran suffers from a severe loss of range of motion of the 
lumbar spine.  When he was examined in November 2008, the 
Veteran demonstrated forward flexion from zero to 70 degrees 
with pain beginning at 20 degrees.  It was observed that the 
disability prevents him from playing sports, has a severe 
effect on his chores, shopping, exercise, bathing, and 
toileting, and has a mild effect on his recreation, travel, 
feeding, dressing, and grooming.  The Veteran always used a 
cane, could only walk a few yards, and could stand for up to 
30 minutes only on a good day.  The November 2008 C&P 
examiner noted his difficulty in taking off his shoes and 
socks and his inability to put his socks back on.  The 
November 2008 C&P examiner provided an opinion that if he 
were employed, his lumbar spine disability would have 
significant effects on employment because he would have 
increased absenteeism.  The March 2009 report from 
Jacksonville Spine Center was marginally better.  At that 
time, the Veteran had forward flexion to 35 degrees before he 
experienced pain.  Recognition is given to the fact that an 
August 2006 VA examination revealed forward flexion to 70 
degrees.  However, resolving the benefit of the doubt in his 
favor, the Board finds that the Veteran suffers from loss of 
forward flexion to 30 degrees or less.  A 40 percent 
disability rating is therefore warranted.


The next question before the Board is whether a disability 
rating in excess of 40 percent is warranted.  The Board finds 
that the criteria for an evaluation in excess of 40 percent 
for the period in question have not been met.  The Veteran is 
already receiving the maximum rating for loss of range of 
motion of the lumbar spine.  Even considering any complaints 
of weakness, fatigability, or loss of function due to pain, a 
higher disability may not be assigned.  See Johnston v. 
Brown, 10 Vet. App. 80 (1997) (if a claimant is already 
receiving the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are 
applicable).  Therefore, the only means by which a higher 
rating could be assigned would be if there is evidence of 
unfavorable ankylosis of the entire thoracolumbar spine or 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least six weeks during the past 
year.

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)). 

VA and private examination reports all indicate that the 
Veteran retains an active range of motion of the lumbar 
spine.  Treatment records also show that the Veteran has some 
active range of motion of the lumbar spine.  The Veteran does 
not contend otherwise.  In other words, there is no evidence 
of unfavorable ankylosis of the thoracolumbar spine.  A 
higher disability evaluation under Diagnostic Code 5240 would 
therefore be inappropriate.

With respect to the question as to whether a higher (60 
percent) rating could be assigned for intervertebral disc 
syndrome, there is no evidence of the Veteran experiencing 
any incapacitating episodes resulting from intervertebral 
disc syndrome of at least six weeks during the past year.  
Indeed, the Veteran has neither been diagnosed with IDS nor 
has he experienced incapacitating episodes within the meaning 
of 38 C.F.R. § 4.71a.  November 2008 C&P Spine Exam (Veteran 
was examined for IDS and when prompted to list the 
incapacitating episodes for the thoracolumbar region during 
the past 12 months and number of days of duration for each 
episode, the examiner recorded "none.").  The Veteran at no 
time has made a claim to the contrary.  Thus, a rating higher 
than 40 percent on the basis of the criteria in the IDS 
formula is not warranted on this record.

Finally, if there are objective neurological abnormalities 
relating to the lumbar spine disability, those manifestations 
are to be rated under the appropriate, separate diagnostic 
code.  38 C.F.R. § 4.71a (Note (1) following the general 
spine formula).  Here, the RO determined that a separate 
10 percent rating under Diagnostic Code 8520 was appropriate 
for the radiculopathy of the Veteran's right leg, effective 
from November 12, 2008.  The Veteran was sent notice of that 
separate rating in December 2008 and the claims folder does 
not contain a notice of disagreement as to the effective date 
or the scope of the separate neurological rating.  Thus, in 
this appeal, the Board will address only whether that 
separate radiculopathy rating should be higher than 10 
percent.  
The November 2008 C&P spine examiner is the only medical 
professional to have diagnosed radiculopathy related to the 
Veteran's lumbar spine disability.  But see May 2006 
Jacksonville Spine Center Initial Evaluation (sensory exam is 
grossly intact to pinprick and touch with the exception of 
feet due to peripheral neuropathy; decreased but obtainable 
ankle jerks; toes downgoing; he can achieve 80 to 90 degrees 
of seated straight leg raising, limited by hamstrings and 
gluteal muscle tightness).  She stated that the Veteran had 
radiating sharp pain down the right leg ending in his toes.  
When prompted to provide detailed information about the 
location, including the name of the peripheral nerve with 
sensory branches fitting the pattern of sensory loss for the 
lower right extremity, she replied decreased vibration in the 
right great toe, of unclear significance.  November 2008 C&P 
Spine Exam.  

Diagnostic Code 8520, which governs disabilities of the 
sciatic nerve, provides for a 10 percent rating for 
incomplete paralysis of the sciatic nerve that is mild, a 
20 percent rating for a moderate disability, a 40 percent 
rating for a moderately severe disability, and a 60 percent 
rating for severe incomplete paralysis of the sciatic nerve, 
with marked muscular atrophy.  38 C.F.R. § 4.124a (diseases 
of the peripheral nerves).  An 80 percent rating is 
authorized for complete paralysis of the sciatic nerve, 
evidenced by foot dangles and drops, no active movement 
possible of muscles below the knees, flexion of knee weakened 
or (very rarely) lost.  38 C.F.R. § 4.124a (diseases of the 
peripheral nerves).  

The record does not establish that the Veteran has any 
symptom other than sharp pain down his right leg, decreased 
sensation in his big toe (of unclear significance) and a 
hypoactive ankle jerk on the right.  November 2008 C&P Spine 
Exam (reflexes on right and left normal, except for 
hypoactive ankle jerk on the right; as for sensory 
examination, pain, light touch, and position sense were all 
normal bilaterally, while vibration was absent on the right).  
Indeed, at the Jacksonville Spine Center exam four months 
later, that examiner found that he was neurologically intact, 
although he walked with an antalgic gait.  The examiner noted 
he could get up onto his toes and onto his heels.  March 2009 
Jacksonville Spine Center Exam; see also January 2009 
Jacksonville Spine Center Treatment Report (no significant 
radiation past the buttocks).  Since this evidence 
establishes, at most, a mild disability of the sciatic nerve, 
an increased rating for a disability that is moderate, 
moderately severe, or severe is not warranted on this record.  
And there is no evidence of complete paralysis of the sciatic 
nerve.  As a result, no increased rating for the neurological 
manifestations of the Veteran's lumbar spine disability is 
warranted.  

The Veteran does not qualify for extra-schedular 
consideration for his service- connected lumbar spine and 
radiculopathy disabilities.  As discussed above, in 
exceptional cases where schedular evaluations are found to be 
inadequate, consideration of an extra-schedular evaluation is 
made.  38 C.F.R. § 3.321(b)(1).  Here, the Veteran's lumbar 
spine disability manifests in pain and limitation of function 
due to pain, which are precisely the symptoms described in 
the schedular criteria discussed above.  Since the schedular 
rating is adequate, no extra schedular rating is warranted.  
Thun v. Peake, 22 Vet. App. at 115.  

Nor does application of the benefit of the doubt doctrine 
change the outcome here. When there is an approximate balance 
of positive and negative evidence about a claim, reasonable 
doubt should be resolved in the claimant's favor.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  With respect to 
the schedular criteria contained in the IDS formula or the 
general spine formula, the only evidence was negative 
evidence.  As for functional limitation due to pain, the 
Board has already resolved the conflicting evidence in the 
Veteran's favor in order to award an increased rating to 
40 percent.  And as discussed above, since the Veteran has 
only mild functional limitations in some areas, the positive 
evidence of functional limitations does not create an 
approximate balance of positive and negative evidence for a 
rating higher than 40 percent.  As for the radiculopathy 
issue, there is very little positive evidence of 
radiculopathy.  When, as here, the evidence against the claim 
is much greater than that in favor, there is no reasonable 
doubt to resolve.  Gilbert v. Derwinski, supra.  

II.  Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), also held that, as the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim.  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's May 2006 letter describing the evidence needed to 
support his increased rating claims was timely mailed before 
the September 2006 rating decision.  It described the 
evidence necessary to substantiate a claim for service 
connection and for increased rating, identified what evidence 
VA was collecting, requested the Veteran to send in 
particular documents and information, identified what 
evidence might be helpful in establishing his claim, and 
addressed what evidence was necessary with respect to the 
rating criteria and the effective date of an award for 
service connection.  VA thus fulfilled its duty to notify the 
Veteran of evidence necessary to substantiate his claims.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the Veteran by 
retrieving his claims folder (that contained his service 
treatment records), by obtaining VA medical treatment records 
and private records requested by the Veteran, by conducting 
C&P examinations with respect to his hemorrhoid and low back 
disabilities, and by providing him with an opportunity to 
present sworn testimony at a personal hearing before the 
undersigned acting Veterans Law Judge.  There are no 
outstanding requests for records.  In April 2009, VA again 
checked to see if there were any additional VA medical 
records not already associated with the claims folder and 
found there were none.  

The Board finds that the C&P examinations were adequate to 
provide information necessary for evaluating the Veteran's 
hemorrhoid and low back disabilities.  Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007).  Although the August 2006 C&P anus 
and rectum examiner and the August 2006 C&P spine examiner 
did not have the claims folder to review at the time of their 
respective examinations, they nevertheless provided 
sufficiently detailed information about the Veteran's 
complaints, their clinical findings, and his functional 
limitations due to pain that the Board was able to decide the 
claims based on their descriptions of the current status of 
the disabilities.  The November 2008 C&P spine examiner 
reviewed the claims folder before producing her report.  She 
also provided detailed information about the Veteran's 
subjective statements, made clinical findings, described the 
degree of functional limitation due to pain, and provided an 
opinion as to how the Veteran's painful lumbar spine 
disability would affect employment.  

The Veteran does not challenge those examination reports.  
Rather, he complains that VA relied exclusively on those C&P 
reports in evaluating his disabilities.  But as shown above, 
in addition to the information in the C&P examination 
reports, in reaching its determination the Board has 
considered private treatment records, the Veteran's written 
statements, and his testimony, as well as that of his wife, 
given at his personal hearing.  


ORDER

A compensable disability rating for post-operative status, 
hemorrhoidectomy, is denied. 

A disability rating of 40 percent, and no higher, for 
degenerative disc disease of the lumbar spine previously 
rated as chronic low back pain, is granted, subject to the 
criteria governing payment of monetary benefits.  

A disability rating in excess of 10 percent for radiculopathy 
of the right lower extremity associated with the disability 
of degenerative disc disease of the lumbar spine previously 
rated as chronic low back pain, is denied.  

REMAND

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For direct 
service connection, three requirements must be established: 
(1) a current disability exists; (2) an injury or disease was 
incurred during active military service; and (3) a 
relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).  
Here, the Veteran has been diagnosed with peripheral 
neuropathy and with plantar fasciitis of the bilateral feet, 
so the first requirement is established on this record.  

There is mixed evidence about whether an injury or disease 
was incurred during active military service.  The Veteran 
incurred trauma to the third toe of the right foot in 
May 1961.  The X-ray report showed no evidence of fracture or 
dislocation.  There is no record of treatment for the third 
toe of the right foot in the Veteran's service treatment 
records.  And in the September 1969 Report of Medical 
Examination, the examiner found his feet to be normal and no 
notes were made about residuals from the May 1961 trauma to 
his toe.  

In February 1970, an X-ray report indicated that X-rays of 
the right foot, pelvis, and lumbar spine were taken because 
of lumbosacral pain and trauma to the right foot.  The X-ray 
report showed normal right foot, pelvis, and lumbosacral 
spine.  There is no record of treatment for right foot trauma 
in the Veteran's service treatment records.  The examiners 
for the October 1971 and November 1972 Reports of Medical 
Examination both found the Veteran's feet to be normal and 
made no notes about his feet. 

On his April 1975 retirement Report of Medical History, the 
Veteran checked the box to indicate he had had foot trouble.  
The examiner noted that he had had occasional foot pain since 
February 1970 with no treatment required.  He noted it was 
never incapacitating and there were no complications and no 
sequelae.  On the April 1975 Report of Medical Examination, 
the examiner marked the feet as normal with a note of 
"nontender."  

The Veteran's first medical treatment records for plantar 
fasciitis were in 1994 and indicated that the Veteran had had 
pain in his feet since 1992.  May 1994 Mayport Naval Station 
Treatment Records (plantar tenderness in front of calcaneus 
bilaterally; assessment:  plantar fasciitis); August 1995 
Treatment by Dr. Broner (Veteran has long history of pain in 
the bilateral heels for 2.5 years' duration); November 1999 
Social Security Report by Dr. Thao X Le (pain in Veteran's 
feet began in 1992 with no injury).  

Yet, at his personal hearing, the Veteran testified that he 
had experienced chronic pain in his feet since the mid-
1960's, while he was in service.  Transcript at 11.  He 
explained that having to stand on concrete for long hours 
caused foot pain.  Transcript at 7.  He also testified that 
while stationed at the Air Force Academy, he had been 
provided with external orthotics due to foot pain.  
Transcript at 9.  His wife testified that she remembered him 
being given special shoes at the Air Force Academy to lessen 
his foot pain.  Transcript at 23.  In a February 2007 
statement, the Veteran stated that he had had foot pain since 
February 1970 and had been issued special cushion insoles at 
the Air Force Academy in 1972.  See also December 2008 
Statement on VA Form 9 (the foot pain was incurred while I 
was in the service; I continually suffer from this disabling 
condition since leaving the service and now it is worse).  In 
a recent prescription for orthotics, the examiner indicated 
that he had a foot deformity, although she did not identify 
it.  March 2008 Mendez Family Care.  

A medical opinion was not obtained as to whether any current 
foot disability is related to active military service.  VA 
will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  A medical examination or medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of a disability; (2) establishes that the Veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  The third part could be satisfied by competent 
evidence showing post-service treatment for a condition or 
other possible association with military service.  38 C.F.R. 
§ 3.159(c)(4).  The threshold for establishing the third 
element is low for there need only be evidence that 
"indicates" that there "may" be a nexus between the 
current disability and military service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Since the record establishes that there currently are 
disabilities of the bilateral feet and that the Veteran's 
foot pain was noted in service, and he has now testified as 
to orthotics issued during service and indicated continuity 
of symptomatology since service, the Board finds that a 
medical examination is necessary to identify all current 
disabilities of the feet and to provide a medical opinion as 
to whether each is related to active military service.  

The Veteran also appears to relate the problems with his feet 
to his back condition.  Service connection may also be 
granted on a secondary basis for a disability that is 
proximately due to, or the result of, a service-connected 
disability.  38 C.F.R. § 3.310(a).  Establishing service 
connection on a secondary basis requires evidence that shows:  
(1) a current disability exists; (2) the current disability 
was either (a) caused by or (b) aggravated by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Thus, the examination report must include opinions 
as to both theories of secondary service connection, that is, 
whether the disability of the feet was caused by the lumbar 
spine disability (including radiculopathy) and whether the 
disability of the feet was aggravated by the lumbar spine 
disability (including the radiculopathy).  

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.   

Since the scope of the Veteran's service connection claim has 
been clarified, the Veteran should be sent notice of what 
evidence is necessary to substantiate both the direct and 
secondary service connection claims involving the bilateral 
feet.  

In addition to the above, the Board notes that the Court has 
held that entitlement to a total rating for compensation 
based on individual unemployability (TDIU) is an element of 
all appeals of an increased rating.  Rice v. Shinseki, 22 
Vet. App. 447 (2009).  TDIU is granted where a Veteran's 
service connected disabilities are rated less than total, but 
they prevent him from obtaining or maintaining all gainful 
employment for which his education and occupational 
experience would otherwise qualify him. 38 C.F.R. § 4.16 
(2009).

Here, the Veteran has presented evidence showing that he is 
unemployed.  He has also intimated that his unemployment is 
due to his low back disability and hemorrhoids.  Hence, the 
record raises the question of entitlement to TDIU.

The Court has held that in the case of a claim for total 
rating based on individual unemployability, the duty to 
assist requires that VA obtaining an examination which 
includes an opinion on what effect the appellant's service- 
connected disability has on his ability to work. 38 U.S.C. § 
5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 
C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2008).  The recent 
examinations do not contain an explicit opinion as to whether 
the Veteran's unemployment is attributable to his back 
disability, right lower extremity radiculopathy, and 
hemorrhoids or whether those disabilities would preclude all 
gainful employment.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a notice letter that 
identifies what evidence is necessary to 
substantiate both the direct and secondary 
service connection claims involving the 
bilateral feet.  The Veteran should also 
be asked to report his employment history 
and clarify whether he is currently 
employed in gainful employment (i.e. 
employment paying more than the poverty 
rate).

2.  Make arrangements for the Veteran to 
have an appropriate examination(s) for the 
purpose of obtaining etiology medical 
opinions concerning his current bilateral 
foot condition(s) with respect to both 
direct and secondary service connection..  
Any indicated studies should be performed. 
A detailed  history of symptoms during 
service and since the Veteran's 
September 1975 separation from service 
should be obtained.  

The claims folder, to include a copy of 
this Remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination report.  The examiner 
should be informed that inservice medical 
records exist with respect to the 
Veteran's feet and that as a result of 
alternative legal theories, several 
opinions (with complete rationale) are 
needed.  

The examination report must provide 
complete rationale for all opinions.  If 
it is not possible to provide an opinion, 
the examiner should state that and also 
explain why it is not possible.  The 
report must address the following matters:

(a)  Identify each current disability of 
the feet.  

(b)  For each currently-diagnosed 
disability, is it at least as likely as 
not (that is, a probability of 50 percent 
or greater) that the Veteran's current 
foot disability is related to his active 
military service?  If yes, answer no 
further questions; if not, answer 
question (c), below;  

(c) If the Veteran's foot disability is 
not related to active military service, is 
it at least as likely as not (that is, a 
probability of 50 percent or greater) that 
either the Veteran's service-connected 
disability of degenerative disc disease of 
the lumbar spine (lumbar spine disability) 
or the disability of radiculopathy of the 
lumbar spine disability caused his foot 
disability?  If yes, answer no further 
questions; if not, answer question (d), 
below;  

(d) If the Veteran's foot disability is 
not related to active military service, 
and the service-connected lumbar spine 
and/or radiculopathy disabilities did not 
cause his foot disability, is it at least 
as likely as not (that is, a probability 
of 50 percent or greater) that the 
Veteran's service-connected lumbar spine 
and/or radiculopathy disabilities make his 
foot disability worse than it otherwise 
would have been in the natural progress of 
that disease?  If not, answer no further 
questions; if yes, answer question (e), 
below;  

(e) For each foot disability made worse by 
the Veteran's service-connected 
disabilities of the lumbar spine and/or 
radiculopathy, please describe: (i) the 
nature of and the level of the Veteran's 
foot disability before the service-
connected disabilities of the lumbar spine 
and/or radiculopathy began making the foot 
disability worse; (ii) at what level the 
foot disability would have currently been 
due to the natural progression of that 
disease without the aggravation by the 
lumbar spine and/or radiculopathy 
disabilities; and (iii) the current level 
of the foot disability as a result of 
aggravation by the service-connected 
lumbar spine and/or radiculopathy 
disabilities.  

3.  Further, if the Veteran reports that 
he is unemployed, provide him with an 
examination to determine whether his 
service connected disabilities, as likely 
as not, prevent him from obtaining or 
retaining gainful employment that his 
education and occupational experience 
would otherwise permit him to undertake.  
The examiner should review the claims 
folders and note such review in the 
examination report or in an addendum.  The 
examiner should provide a rationale for 
the opinion.  If further examination is 
recommended, it should be undertaken.

4.  Thereafter, readjudicate the claim for 
service connection.  The RO should also 
adjudicate the issue of TDIU.  If any 
sought benefit is denied, issue the 
Veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


